Exhibit 10.9

 

SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Loan and Security Agreement is entered into as of
January 30, 2003 (the “Amendment”), by and between COMERICA BANK – CALIFORNIA
(“Bank”), and TRIPATH TECHNOLOGY INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of July 12, 2002, as amended, including without limitation by that certain
First Amendment to Loan and Security Agreement dated as of August 23, 2002
(collectively, the “Agreement”).  The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 


1.                                       SUBSECTION (I) OF THE DEFINED TERM
“ELIGIBLE ACCOUNTS” IN SECTION 1.1 OF THE AGREEMENT IS HEREBY AMENDED TO READ AS
FOLLOWS:


 

(i)                                     Accounts with respect to an account
debtor, including Subsidiaries and Affiliates, whose total obligations to
Borrower exceed twenty percent (20%) of all Accounts (the “Concentration
Limit”), to the extent such obligations exceed the aforementioned percentage
except as approved in writing by the Bank, provided that the Concentration Limit
shall be 50% for Komatsu Semiconductor Corp., Quanta Computer Inc., Solectron
Technology Singapore PTE LTD, World Vantage Tech (Holdings) LTD, and Dynax
Electronics (HK) LTD and 35% for Macnica, Inc. (such exceptions are reviewable
on an ongoing basis);

 


2.                                       THE FOLLOWING DEFINED TERM IN
SECTION 1.1 OF THE AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:

 

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that (i) are supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, or (ii) are
supported by credit insurance acceptable to Bank, (iii) are Accounts on which
the account debtor is approved in writing by Bank, including without limitation
Komatsu Semiconductor Corp., Quanta Computer Inc., Solectron Technology
Singapore PTE LTD, and Macnica, Inc. (provided that the advance rate on such
accounts shall be 60% unless supported by a letter of credit or credit insurance
as set forth in subsections (i) or (ii) hereof) (such exceptions are reviewable
on an ongoing basis); or (iv) are Accounts with respect to which the account
debtor is Dynax Electronics (HK) LTD which are secured by letters of credit
acceptable to Bank (the letters of credit shall name Bank as beneficiary and be
issued by institutions approved by Bank’s International Department).

 


3.                                       THE FIRST PARAGRAPH OF SECTION 6.3 OF
THE AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

6.3                                 Financial Statements, Reports,
Certificates.  Borrower shall deliver the following to Bank:  (a) as soon as
available, but in any event within forty five (45) days after the end of each
quarter, a company prepared consolidated balance sheet, income, and cash flow
statement covering Borrower’s consolidated operations during such period,
prepared in accordance with GAAP, consistently applied, in a form reasonably
acceptable to Bank and certified by a Responsible Officer; (b) as soon as
available, but in any event within one hundred

 

1

--------------------------------------------------------------------------------


 

twenty (120) days after the end of Borrower’s fiscal year, audited consolidated
financial statements of Borrower prepared in accordance with GAAP, consistently
applied, together with an unqualified opinion on such financial statements of an
independent certified public accounting firm reasonably acceptable to Bank; (c)
if applicable, copies of all statements, reports and notices sent or made
available generally by Borrower to its security holders or to any holders of
Subordinated Debt and all reports on Forms 10-K and 10-Q filed with the
Securities and Exchange Commission; (d) promptly upon receipt of notice thereof,
a report of any legal actions pending or threatened against Borrower or any
Subsidiary that could result in damages or costs to Borrower or any Subsidiary
of Fifty Thousand Dollars ($50,000) or more; and (e) such budgets, sales
projections, operating plans or other financial information as Bank may
reasonably request from time to time generally prepared by Borrower in the
ordinary course of business.

 


4.                                       SECTIONS 6.9 AND 6.10 OF THE AGREEMENT
ARE HEREBY AMENDED IN THEIR ENTIRETY TO READ AS FOLLOWS:


 

6.9                                 Tangible Net Worth.  At all times, measured
as of the last day of each month, beginning with the month ending January 31,
2003, Borrower shall maintain a Tangible Net Worth of at least $12,000,000,
provided that such required amount shall increase by 50% of Borrower’s quarterly
net profit after tax after January 30, 2003 and by 25% of any net proceeds
received by Borrower in any given quarter from the sale and issuance of its
equity securities after January 30, 2003.

 


6.10                           REVENUE.  BORROWER SHALL SHOW QUARTERLY REVENUE
OF AT LEAST THE FOLLOWING AMOUNTS FOR EACH OF THE FOLLOWING QUARTERS:

 

Quarter End Date

 

Minimum Revenue for such
Quarter

 

3/31/03

 

$

2,400,000

 

6/30/03

 

$

4,320,000

 

 


5.                                       A NEW SECTION 6.13 IS HEREBY ADDED TO
THE AGREEMENT TO READ AS FOLLOWS:


 

6.13                           New Equity.  On or before April 30, 2003,
Borrower shall receive cash proceeds from the sale and issuance of its equity
securities to investors satisfactory to Bank in an amount of at least Seven
Million Five Hundred Thousand Dollars ($7,500,000).

 


6.                                       EXHIBIT D TO THE AGREEMENT IS HEREBY
AMENDED AND REPLACED IN ITS ENTIRETY BY EXHIBIT D ATTACHED HERETO.


 


7.                                       BANK WAIVES BORROWER’S FAILURE TO
COMPLY WITH (I) SECTION 6.9 OF THE AGREEMENT, AS IN EFFECT PRIOR TO THE DATE OF
THIS AMENDMENT, FOR THE MONTHS ENDED ON OCTOBER 31, 2002, NOVEMBER 30, 2002, AND
DECEMBER 31, 2002 AND (II) SECTION 6.10 OF THE AGREEMENT, AS IN EFFECT PRIOR TO
THE DATE OF THIS AMENDMENT, FOR THE QUARTER ENDED DECEMBER 31, 2002.  BANK DOES
NOT WAIVE ANY OTHER FAILURE BY BORROWER TO PERFORM ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS, AND BANK DOES NOT WAIVE ANY OBLIGATIONS BORROWER MAY HAVE UNDER
THE AGREEMENT (AS AMENDED BY THIS AMENDMENT) AFTER DECEMBER 31, 2002.  THIS
WAIVER IS NOT A CONTINUING WAIVER WITH RESPECT TO ANY FAILURE TO PERFORM ANY
OBLIGATION AFTER DECEMBER 31, 2002.


 


8.                                       UNLESS OTHERWISE DEFINED, ALL INITIALLY
CAPITALIZED TERMS IN THIS AMENDMENT SHALL BE AS DEFINED IN THE AGREEMENT.  THE
AGREEMENT, AS AMENDED HEREBY, SHALL BE AND REMAIN IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH

 

2

--------------------------------------------------------------------------------


 


ITS RESPECTIVE TERMS AND HEREBY IS RATIFIED AND CONFIRMED IN ALL RESPECTS. 
EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE EXECUTION, DELIVERY, AND PERFORMANCE
OF THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF, OR AS AN AMENDMENT OF, ANY
RIGHT, POWER, OR REMEDY OF BANK UNDER THE AGREEMENT, AS IN EFFECT PRIOR TO THE
DATE HEREOF.  BORROWER RATIFIES AND REAFFIRMS THE CONTINUING EFFECTIVENESS OF
ALL PROMISSORY NOTES, GUARANTIES, SECURITY AGREEMENTS, MORTGAGES, DEEDS OF
TRUST, ENVIRONMENTAL AGREEMENTS, AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS ENTERED INTO IN CONNECTION WITH THE AGREEMENT.


 


9.                                       BORROWER REPRESENTS AND WARRANTS THAT
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE AGREEMENT ARE TRUE AND
CORRECT AS OF THE DATE OF THIS AMENDMENT, AND THAT NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.


 


10.                                 THIS AMENDMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


 


11.                                 AS A CONDITION TO THE EFFECTIVENESS OF THIS
AMENDMENT, BANK SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO BANK,
THE FOLLOWING:

 


(A)                                  THIS AMENDMENT, DULY EXECUTED BY BORROWER;

 


(B)                                 A CERTIFICATE OF THE SECRETARY OF BORROWER
WITH RESPECT TO INCUMBENCY AND RESOLUTIONS AUTHORIZING THE EXECUTION AND
DELIVERY OF THIS AMENDMENT;

 


(C)                                  AN AMOUNT EQUAL TO ALL BANK EXPENSES
INCURRED THROUGH THE DATE OF THIS AMENDMENT; AND

 


(D)                                 SUCH OTHER DOCUMENTS, AND COMPLETION OF SUCH
OTHER MATTERS, AS BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

TRIPATH TECHNOLOGY INC.

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

COMERICA BANK – CALIFORNIA

 

 

 

By:

 

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

TO:                                                                           
COMERICA BANK - CALIFORNIA

 

FROM:                                                         TRIPATH TECHNOLOGY
INC.

 

The undersigned authorized officer of TRIPATH TECHNOLOGY INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending                           with all
required covenants except as noted below and (ii) all representations and
warranties of Borrower stated in the Agreement are true and correct in all
material respects as of the date hereof (provided, however, that those
representations and warranties expressly referring to another date are true and
correct in all material respects as of such date).  Attached herewith are the
required documents supporting the above certification.  The Officer further
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

 

 

Complies

 

 

 

 

 

 

 

 

 

 

Financial statements

 

Quarterly within 45 days

 

 

 

Yes

No

 

Annual (CPA Audited)

 

FYE within 120 days

 

 

 

Yes

No

 

10K and 10Q

 

(If applicable)

 

 

 

Yes

No

 

A/R Audit

 

Semi-Annual

 

 

 

Yes

No

 

A/R & A/P Agings, Borrowing Base Cert.

 

Monthly within 15 days

 

 

 

Yes

No

 

Total amount of Borrower’s cash and investments

 

Amount:  $

 

 

 

Yes

No

 

Total amount of Borrower’s cash and investments maintained with Bank

 

Amount:  $

 

 

 

Yes

No

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

Measured on a Monthly Basis:

 

 

 

 

 

 

 

 

Minimum Quick Ratio

 

1.50:1.00

 

:1.00

 

Yes

No

 

Minimum Tangible Net Worth

 

$12,000,000*

 

$

 

 

Yes

No

 

Minimum Quarterly Revenue

 

**

 

$

 

 

Yes

No

 

$7.5MM Equity Event

 

4/30/03

 

 

 

Yes

No

 

 

--------------------------------------------------------------------------------

*such required amount shall increase by 50% of Borrower’s quarterly net profit
after tax after January 30, 2003 and by 25% of any proceeds received by Borrower
in any given quarter from the sale and issuance of its debt or equity securities
after January 30, 2003

 

**3/31/03, $2,400,000; 6/30/03, $4,320,000

 

Comments Regarding Exceptions:  See Attached.

 

BANK USE ONLY

 

 

 

 

 

Received by:

 

Sincerely,

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

 

 

 

 

 

Verified:

 

SIGNATURE

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

TITLE

 

 

 

 

Compliance Status

Yes

No

 

 

 

DATE

 

 

 

4

--------------------------------------------------------------------------------


 

CORPORATE RESOLUTIONS TO BORROW

 

Borrower:                                        TRIPATH TECHNOLOGY INC.

 

I, the undersigned Secretary or Assistant Secretary of TRIPATH TECHNOLOGY INC.
(the “Corporation”), HEREBY CERTIFY that the Corporation is organized and
existing under and by virtue of the laws of Delaware.

 

I FURTHER CERTIFY that at a meeting of the Directors of the Corporation duly
called and held, at which a quorum was present and voting, (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
were adopted.

 

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:

 

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

acting for an on behalf of this Corporation and as its act and deed be, and they
hereby are, authorized and empowered:

 

Borrow Money.  To borrow from time to time from COMERICA BANK - CALIFORNIA
(“Bank”), on such terms as may be agreed upon between the officers, employees,
or agents of the Corporation and Bank, such sum or sums of money as in their
judgment should be borrowed, without limitation.

 

Execute Loan Documents.  To execute and deliver to Bank that certain Second
Amendment to Loan and Security Agreement dated as of January 30, 2003 (the
“Amendment”) and any documents related to the Amendment or to that certain Loan
and Security Agreement dated as of July 12, 2002, as amended (collectively with
the Amendment, the “Loan Documents”), and also to execute and deliver to Bank
one or more amendments, renewals, extensions, modifications, consolidations, or
substitutions for the Loan Documents.

 

Grant Security.  To grant a security interest to Bank in the Collateral
described in the Loan Documents, which security interest shall secure all of the
Corporation’s obligations to Bank, as described in the Loan Documents and
otherwise.

 

Letters of Credit.  To execute letters of credit applications and other related
documents pertaining to Bank’s issuance of letters of credit.

 

5

--------------------------------------------------------------------------------


 

Negotiate Items.  To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.

 

Further Acts.  In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank.  Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.

 

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.

 

I FURTHER CERTIFY that true and correct current copies of the Certificate of
Incorporation of the Corporation, as amended, have been delivered to Bank as of
the date hereof.

 

IN WITNESS WHEREOF, I have hereunto set my hand on January 30, 2003 and attest
that the signatures set opposite the names listed above are their genuine
signatures.

 

 

CERTIFIED TO AND ATTESTED BY:

 

 

 

 

 

X

 

 

6

--------------------------------------------------------------------------------